

Exhibit 10.165
 
FIFTH AMENDMENT OF LEASE
 
     This agreement is made as of this 31st day of March, 2009 by and between
Kingfisher, LLC, (hereinafter the “Landlord”) and Mechanical Technology
Incorporated (hereinafter the “Tenant”).
 
PRELIMINARY STATEMENT
 
     The Landlord and Tenant entered into a lease (The “Lease”) dated April 2,
2001, and amended by First Amendment to Lease dated March 13, 2005, Second
Amendment to Lease dated December 12, 2005, Third Amendment to Lease dated
August 7, 2006, Fourth Amendment to Lease dated August 6, 2007, for certain
Premises at 431 New Karner Road, Albany, New York, consisting of 23,511 Net
Usable Square Feet.
 
     Accordingly, the parties agree to amend and modify the Lease as hereinafter
set forth:
 

1. Effective January 1, 209, the 23,511 Net Usable Square Feet in Section 1.01
of the Lease, as modified by First Amendment to Lease, shall be reduced by 3,511
square feet to 20,000 Net Useable Square Feet.         2. Effective upon the
execution of this Fifth Amendment to Lease, Tenant releases back to Landlord
3,511 square feet as shown in the Fifth Amendment to Lease Exhibit I – Revised
Floor Plan.   3.       Effective January 1, 2009, the Base Rent as per Section
3.02 of the Lease is modified to reflect the Tenant’s reduction in demised
square footage as follows. The Tenant will pay the sum of 1)$17,500 in monthly
payments for the Tenant’s occupied area of 20,000 square feet; and 2) $1,536 in
monthly payments until December 31, 2009 as a penalty for the early surrender of
the 3,511 square feet released to the Landlord.   4. In the event MTI Micros
does not remain in their demised space (as defined in the attached Fifth
Amendment to Lease Exhibit I – Revised Floor Plan) and pay the rent that is due
and payable through December 31, 2011, the Tenant will be required to pay the
landlord a penalty of $18,432.75. This obligation will survive past the current
expiration of the Lease. The penalty amount will be respectively reduced by any
base rent the landlord may collect on any portion of the 3,511 square feet area
being released by the Tenant from the execution of this amendment through
December 31, 2009 (excluding the rent Tenant is paying defined in paragraph 3).
  5. Common Area Costs: The numerator of paragraph two of Section 8.09 that was
modified to 13,511 in the First Amendment to Lease will be modified to the sum
of 20,000 plus any vacant square footage of the space Tenant has released in
paragraph 2 of this Fifth Amendment to Lease.

 
Except as modified hereby, all terms and conditions of the Lease are hereby
ratified and confirmed by the parties hereto.
 
     IN WITNESS WHEREOF Landlord and Tenant have signed and sealed this
Modification to Lease as of the day and year first above written.
 

Landlord: KINGFISHER, LLC   By: Edward L. Hoe, Jr., Member Manager   Tenant:
MECHANICAL TECHNOLOGY, INCORPORATED   By: Peng K. Lim, Chief Executive Officer


--------------------------------------------------------------------------------